DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 9/18/2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the microstructures destroying total reflection of the light reflected by the second surface of the optical adhesive layer so that the light is emitted from the second surface of the optical adhesive layer of Claim 1 lines 15-17 and Claim 12 lines 19-21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Objections
Claims 1, 5-7, 11, and 12 are objected to because of the following informalities:  
With regards to Claim 1 and claims depending therefrom, Claim 1 lines 9-11 “part of the light emitted from the at least one light-emitting element toward the reflective structure directly passes through the reflective structure, and the other part of the light is reflected by the reflective structure” should be --a part of light emitted from the at least one light-emitting element toward the reflective structure directly passes through the reflective structure, and the other part of the light is reflected by the reflective structure--
With regards to Claim 12, lines 12-14 “part of the light emitted from the at least one light-emitting element toward the reflective structure directly passes through the reflective structure, and the other part of the light is reflected by the reflective structure” should be --a part of light emitted from the at least one light-emitting element toward the reflective structure directly passes through the reflective structure, and the other part of the light is reflected by the reflective structure--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1, 5-7, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to Claim 1 and claims depending therefrom, Claim 1 lines 15-16 recite the limitation “the microstructures are adapted to destroy the total reflection of the light reflected by the second surface of the optical adhesive layer”.  There is insufficient antecedent basis for the limitation “the total reflection of the light reflected by the second surface of the optical adhesive layer”.  Furthermore, the microstructures are disposed on the reflective layer and the second surface is away from the substrate (see Claim 1 line 7 and Claim 1 line 13), and therefore it is unclear as to how the microstructures destroy the total reflection of the light reflected by the second surface of the optical adhesive layer.  For the purpose of examination, the examiner looks to the Specification for guidance on the applicant’s intent for this limitation and based on the disclosure in Specification paragraph 28, the examiner understands this limitation such that the microstructures are adapted to destroy total reflection of the sequentially reflected light within the optical adhesive layer such that the light is then emitted from the optical adhesive layer from the second surface.  The applicant is encouraged to clarify in the claim language the intended limitation.
With regards to Claim 12, lines 19-20 recite the limitation “the microstructures are adapted to destroy the total reflection of the light reflected by the second surface of the optical adhesive layer”.  There is insufficient antecedent basis for the limitation “the total reflection of the light reflected by the second surface of the optical adhesive layer”.  Furthermore, the microstructures are disposed on the reflective layer and the second surface is away from the substrate (see Claim 12 line 9 and Claim 12 line 17), and therefore it is unclear as to how the microstructures destroy the total reflection of the light reflected by the second surface of the optical adhesive layer.  For the purpose of examination, the examiner looks to the Specification for guidance on the applicant’s intent for this limitation and based on the disclosure in Specification paragraph 28, the examiner understands this limitation such that the microstructures are adapted to destroy total reflection of the sequentially reflected light within the optical adhesive layer such that the light is then emitted from the optical adhesive layer from the second surface.  The applicant is encouraged to clarify in the claim language the intended limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2011/0051397).
With regards to Claim 1, Bae et al. discloses a light source module, comprising a substrate [210] (see paragraphs 62 and 63 and Figures 7, 11, and 25), at least one light-emitting element [220] (see paragraph 60 and Figures 7, 11, and 25), an optical adhesive layer [230] (see paragraph 73 and Figures 7, 11, and 25) and a reflective structure [232] (see paragraph 104 and Figures 7 and 11), wherein: the at least one light-emitting element [220] is disposed on the substrate [210] and configured to provide a light (see paragraph 61 and Figures 7, 11, and 25); the optical adhesive layer [230] is disposed on the substrate [210] and covers the at least one light-emitting element [220] (see paragraph 61 and Figures 7, 11, and 25), and comprises a first surface (comprising a surface of optical adhesive layer [230] nearest the layer [240], see Figures 7, 11, and 25) and a second surface (comprising the surface of the optical adhesive layer [230] most distal the layer [240] and substantially opposite the first layer, see Figures 7, 11, and 25) opposite to each other (see Figures 7, 11, and 25), the first surface faces the substrate [210], and the second surface is away from the substrate [210] (see Figures 7, 11, and 25); and the reflective structure [232] is disposed in the optical adhesive layer [230] and located above the at least one light-emitting element [220] (see paragraphs 121 and 103 and Figures 7 and 11), part of the light emitted from the at least one light-emitting element [220] toward the reflective structure [232] directly passes through the reflective structure [232], and the other part of the light is reflected by the reflective structure [232] (see paragraphs 106 and 108), wherein the light source module further comprises a reflective layer [240] disposed on the substrate [210] (see paragraph 68 and Figures 7 and 11) and a plurality of microstructures [241] disposed on the reflective layer [240] (see paragraph 208 and Figure 25).
Bae et al. does not explicitly disclose the light reflected by the reflective structure is reflected sequentially by the reflective layer and the second surface of the optical adhesive layer, the microstructures are adapted to destroy the total reflection of the light reflected by the second surface of the optical adhesive layer, so that the light is emitted from the second surface of the optical adhesive layer.  However, Bae et al. does disclose the reflective structure [232] is configured to reflect light in a downward and lateral direction to be reflected by the reflective layer [240] upwardly and diffused in the lateral direction again (see Bae et al. paragraphs 105 and 106), the light sources [220] emit light through an emission angle [α] (see Bae et al. paragraph 100 and Figure 6), light full-reflected by the boundary of the optical adhesive layer [230] is reflected again by the reflective layer [240] (see Bae et al. paragraph 68), and enhancing the uniformity of light emitted between adjacent light sources by including unevenness in the plurality of microstructures at the reflective layer to promote light propagated upwards (see Bae et al. paragraphs 276, 278, 280, 282, and 298).  Therefore, one of ordinary skill in the art would be able to form the light source module of Bae et al. such that the light reflected by the reflective structure is reflected sequentially by the reflective layer and the second surface of the optical adhesive layer, the microstructures are adapted to destroy the total reflection of the light reflected by the second surface of the optical adhesive layer, so that the light is emitted from the second surface of the optical adhesive layer in order to diffuse the light in a lateral direction to increase the luminance between adjacent light sources to provide uniform illumination.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light source module of Bae et al. to include the light reflected by the reflective structure is reflected sequentially by the reflective layer and the second surface of the optical adhesive layer, the microstructures are adapted to destroy the total reflection of the light reflected by the second surface of the optical adhesive layer, so that the light is emitted from the second surface of the optical adhesive layer.  One would have been motivated to do so in order to diffuse the light in a lateral direction to increase the luminance between adjacent light sources to provide uniform illumination (see Bae et al. paragraph 209).

With regards to Claim 5, Bae et al. discloses the light source module as discussed above with regards to Claim 1. 
Bae et al. further discloses there is a distance between the reflective structure [232] and the second surface (see paragraph 121 and Figure 11).

With regards to Claim 6, Bae et al. discloses the light source module as discussed above with regards to Claim 1. 
Bae et al. further discloses the reflective structure [232] is exposed on the second surface (see paragraph 103 and Figure 7).

With regards to Claim 7, Bae et al. discloses the light source module as discussed above with regards to Claim 1. 
Bae et al. further discloses the reflective structure is a transflective structure (see paragraphs 106 and 108).

With regards to Claim 11, Bae et al. discloses the light source module as discussed above with regards to Claim 1. 
Bae et al. further discloses the reflective structure [232] has a third surface and fourth surface opposite to each other, the third surface faces the substrate, the fourth surface is away from the substrate, a shape of the third surface comprises a flat shape, a conical shape, a spherical shape, a truncated conical shape, a sawtooth shape or a concave-convex shape, and the fourth surface is a flat surface (see paragraphs 150-151 and Figures 11, 18, and 19).

19.	With regards to Claim 12, Bae et al. discloses a display device, comprising a light source module [200] and a display panel [100] (see paragraphs 43 and 9 and Figure 2), wherein: the light source module [200] comprises a substrate [210] (see paragraphs 62 and 63 and Figures 7, 11, and 25), at least one light-emitting element [220] (see paragraph 60 and Figures 7, 11, and 25), an optical adhesive layer [230] (see paragraph 73 and Figures 7, 11, and 25) and a reflective structure [232] (see paragraph 104 and Figures 7 and 11), wherein: the at least one light-emitting element [220] is disposed on the substrate [210] and configured to provide a light (see paragraph 61 and Figures 7, 11, and 25); the optical adhesive layer [230] is disposed on the substrate [210] and covers the at least one light-emitting element [220] (see paragraph 61 and Figures 7, 11, and 25), and comprises a first surface (comprising a surface of optical adhesive layer [230] nearest the layer [240], see Figures 7, 11, and 25) and a second surface (comprising the surface of the optical adhesive layer [230] most distal the layer [240] and substantially opposite the first layer, see Figures 7, 11, and 25) opposite to each other (see Figures 7, 11, and 25), the first surface faces the substrate [210], and the second surface is away from the substrate [210] (see Figures 7, 11, and 25); and the reflective structure [232] is disposed in the optical adhesive layer [230] and located above the at least one light-emitting element [220] (see paragraphs 121 and 103 and Figures 7 and 11), part of the light emitted from the at least one light-emitting element [220] toward the reflective structure [232] directly passes through the reflective structure [232], and the other part of the light is reflected by the reflective structure [232] (see paragraphs 106 and 108); and the display panel [100] is disposed on a light emitting side of the light source module [100] (see paragraph 43 and Figure 2), wherein the light source module further comprises a reflective layer [240] disposed on the substrate [210] (see paragraph 68 and Figures 7 and 11) and a plurality of microstructures [241] disposed on the reflective layer [240] (see paragraph 208 and Figure 25).
Bae et al. does not explicitly disclose the light reflected by the reflective structure is reflected sequentially by the reflective layer and the second surface of the optical adhesive layer, the microstructures are adapted to destroy the total reflection of the light reflected by the second surface of the optical adhesive layer, so that the light is emitted from the second surface of the optical adhesive layer.  However, Bae et al. does disclose the reflective structure [232] is configured to reflect light in a downward and lateral direction to be reflected by the reflective layer [240] upwardly and diffused in the lateral direction again (see Bae et al. paragraphs 105 and 106), the light sources [220] emit light through an emission angle [α] (see Bae et al. paragraph 100 and Figure 6), light full-reflected by the boundary of the optical adhesive layer [230] is reflected again by the reflective layer [240] (see Bae et al. paragraph 68), and enhancing the uniformity of light emitted between adjacent light sources by including unevenness in the plurality of microstructures at the reflective layer to promote light propagated upwards (see Bae et al. paragraphs 276, 278, 280, 282, and 298).  Therefore, one of ordinary skill in the art would be able to form the display device of Bae et al. such that the light reflected by the reflective structure is reflected sequentially by the reflective layer and the second surface of the optical adhesive layer, the microstructures are adapted to destroy the total reflection of the light reflected by the second surface of the optical adhesive layer, so that the light is emitted from the second surface of the optical adhesive layer in order to diffuse the light in a lateral direction to increase the luminance between adjacent light sources to provide uniform illumination.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Bae et al. to include the light reflected by the reflective structure is reflected sequentially by the reflective layer and the second surface of the optical adhesive layer, the microstructures are adapted to destroy the total reflection of the light reflected by the second surface of the optical adhesive layer, so that the light is emitted from the second surface of the optical adhesive layer.  One would have been motivated to do so in order to diffuse the light in a lateral direction to increase the luminance between adjacent light sources to provide uniform illumination (see Bae et al. paragraph 209).

Response to Arguments
Applicant's arguments filed 9/18/2022 have been fully considered but they are not persuasive.
With regards to the applicant’s argument that Bae does not disclose the optical path of the part of the light reflected by the reflective structure 140 disclosed in the application and the pattern layer 241 of Bae is used to transmit light to the adjacent light source, while the microstructures 160 of this application is used to allow the light to exit from the second surface 132, and the teaching and function of the pattern layers 241 of Bae and the microstructures 160 of this application are not the same, therefore Bae and Park do not disclose the features of this application, the applicant is directed to the rejections of Claim 1 and Claim 12.  Particularly, while Bae et al. does not explicitly disclose the light reflected by the reflective structure is reflected sequentially by the reflective layer and the second surface of the optical adhesive layer, the microstructures are adapted to destroy the total reflection of the light reflected by the second surface of the optical adhesive layer, so that the light is emitted from the second surface of the optical adhesive layer, Bae et al. does disclose the reflective structure [232] is configured to reflect light in a downward and lateral direction to be reflected by the reflective layer [240] upwardly and diffused in the lateral direction again (see Bae et al. paragraphs 105 and 106), the light sources [220] emit light through an emission angle [α] (see Bae et al. paragraph 100 and Figure 6), light full-reflected by the boundary of the optical adhesive layer [230] is reflected again by the reflective layer [240] (see Bae et al. paragraph 68), and enhancing the uniformity of light emitted between adjacent light sources by including unevenness in the plurality of microstructures at the reflective layer to promote light propagated upwards (see Bae et al. paragraphs 276, 278, 280, 282, and 298).  As the applicant notes, Bae et al. does disclose in paragraph 208 the pattern [241] “for allowing the light emitted from the light source 220 to easily advance to the adjacent light source 225 may be formed in the reflection layer 240”.  It appears the applicant understands this disclosure to intend that the pattern [241] is intended to reflect light toward the adjacent light source [225].  However, the reflection layer [240] included in the embodiment of Figure 25 discussed in Bae et al. paragraph 208 is already included in order to reflect light to help more widely diffuse light (see Bae et al. paragraph 68).  Furthermore, Bae et al. paragraph 208 discusses the pattern [241] including protrusions such that the light from the light source [220] is scattered or refracted.  In paragraph 209, Bae et al. discloses altering the density of the protrusions of pattern [241] away from the light source [220] in order to prevent the luminance of the light emitted upwardly from a region remotely separated from the light source [220], e.g., a region close to the adjacent light source [225] from being reduced, and thereby maintaining a more uniform luminance of light from the backlight unit.  Therefore, when these disclosure of Bae et al. are taken together, one of ordinary skill in the art would understand to form the light source module such that the light reflected by the reflective structure is reflected sequentially by the reflective layer and the second surface of the optical adhesive layer, the microstructures are adapted to destroy the total reflection of the light reflected by the second surface of the optical adhesive layer, so that the light is emitted from the second surface of the optical adhesive layer in order to diffuse the light in a lateral direction to increase the luminance between adjacent light sources to provide uniform illumination.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9 a.m. - 4
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Primary Examiner, Art Unit 2875